DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-18, & 20-22 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the recess has a depth less than or equal to 30% of a vertical distance between the first upper surface and the second upper-surface surface, and wherein a ratio of a first vertical height from a bottom surface of the semiconductor structure to the second upper surface to a second vertical height from the bottom surface of the semiconductor structure to the first upper surface ranges from 1:0.6 to 1:0.95.” with combination of other claim limitations in claim 1.
Also, The prior art does not teach or render obvious “- - the recess has a depth less than or equal to 30% of a vertical distance between the first upper surface and the second upper surface, and wherein, the second semiconductor layer comprises a first sub-semiconductor layer exposed from the first upper surface and a second sub-semiconductor layer disposed on the first sub-semiconductor layer, and a difference in etching rate between the first sub-
Also, The prior art does not teach or render obvious “- - the recess has a depth less than or equal to 30% of a vertical distance between the first upper surface and the second upper-surface surface, and wherein a ratio of a first vertical height from a bottom surface of the semiconductor structure to the second upper surface to a second vertical height from the bottom surface of the semiconductor structure to the first upper surface ranges from 1:0.6 to 1:0.95.” with combination of other claim limitations in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899